JOINT MOTION AND ORDER
On joint motion of Daphine Sterling Eth-eridge, plaintiff-applicant, and Union National Life Insurance Company, defendant-respondent, and on suggesting to the Court that this matter has been compromised and settled and that, therefore, plaintiff-applicant desires to dismiss her suit, with prejudice.
ORDER
Considering the foregoing joint motion;
IT IS ORDERED that plaintiff-applicant’s, Daphine Sterling Etheridge, suit be dismissed with prejudice.
JOE W. SANDERS, Chief Justice.